Case 1:16-cv-04355-JFK Document 6 (itetkoserrret:-Pagestiots
F USDC SDNY
| DOCUMENT i
J ELECTRONICALLY FILED}
UNITED STATES DISTRICT COURT a
SOUTHERN DISTRICT OF NEW YORK |

{DOC 4:

[DATE FILE ‘O: mene "1 [2225

 

prereset alas

 

 

 

ee ee ee cae nt me ee ee ee re ee x
UNITED STATES OF AMERICA, 3
: No. 03 Cr. 1256 (JFK)
-against- : No. 16 Civ. 4355 (JFK)
VICTOR LORENZANA, : ORDER
Defendant. :
ee ee ee ee EE EE xX

JOHN F. KEENAN, United States District Judge:

On June 3, 2020, the Court directed the Government to file
a letter regarding whether the stay of proceedings in this
habeas action should remain in effect. On June 17, 2020, the
Government informed the Court that the stay should be lifted and
Defendant Victor Lorenzana’s motion to vacate his conviction and
sentence should be denied because the issue he raises was

resolved by the Second Circuit in United States v. Hill, 890

 

F.3d 51 (2d Cir. 2018).

Accordingly, Lorenzana shall have until August 5, 2020, to
file a response. Absent further order, Lorenzana’s motion will
be considered fully submitted as of that date.

The Clerk of Court is respectfully directed to (1)
terminate the stay imposed in this case, and (2) mail a copy of
this Order and the Government’s letter (KBCF No. 224, attached)
to Lorenzana.

SO ORDERED.

Dated: New York, New York
June 17, 2020

 

 

John F.’ Keenan
United States District Judge
GagscLi0REEODASETERK DOcomenh224 AfitelcDGGLT7220 PRgge2106B2
ee U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio £ Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

June 17, 2020

BY ECF

Hon. John F. Keenan

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States vy. Victor Lorenzana, S6 03-CR-1256-JFK-1
Dear Judge Keenan:

On June 9, 2016, Victor Lorenzana, the defendant, filed a placeholder motion to vacate, set
aside, or correct his sentence under 28 U.S.C. § 2255 seeking vacatur of his conviction on Counts
Six, Seven and Nine, for violating 18 U.S.C. § 924(c), in light of Johnson v, United States, 135 S.
Ct. 2251 (2015). (ECF No. 198 at 4.) Under the Court’s standing order, the form motion is to be
supplemented ata later date by a brief that “more fully sets forth the basis for the requested relief.”
(ECF No. 200 at 1.)

On February 2, 2018, the Court stayed the case pending resolution of potentially relevant
decisions of the Supreme Court and Second Circuit. (ECF No. 205 at 1; see ECF No. 218.) On
June 3, 2020, the Court ordered the Government to mform the Court whether the stay should be
lifted. (ECF No. 218 at 1.)

The stay in this case should be lifted, and the motion should be denied because the issue in
this case was resolved by the Second Circuit in United States v. Hill, 890 F.3d 51 (2d Cir. 2018).
According to the placeholder motion, the defendant seeks vacatur of his conviction on Counts 6,
7 and 9 because they were not predicated on a conviction for a “crime of violence.” (ECF No. 198
at 4; see 18 U.S.C. § 924(c)(1)(A) (imposing criminal penalties on “[a]ny person who, during and
in relation to any crime of violence .. . uses or carries a firearm’); id. § 924(c)(3) (defining “crime
of violence”); cf. Johnson, 135 S. Ct. at 2563.) In this case, the predicate offense for each of the
Section 924(c) counts was a substantive Hobbs Actrobbery. (ECF No. 198 at4; see 18 U.S.C. §
1951.) And in Hill, decided after Johnson, the Second Circuit held that “Hobbs Actrobbery is a
crime of violence under 18 U.S.C. § 924(c)(3)(A).” Hill, 890 F.3d at 53.

 

 
Cassel 0260-02560 SKK DBamwmenin?24 AtbedOG6LY7720 Atages20682
Page 2

Accordingly, this case is ready for decision. The stay should be lifted, and the motion
should be denied.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: /s/T. Josiah Pertz
T. Josiah Pertz
Assistant United States Attorney
(212) 637-2246

 
